DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 7/17/18.Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                 Claim Objections
2. 	Claim 13 is objected to because of the following informality: On lines 1 and 2, “the two end faces of the two of said supports” lacks antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 6 - 8, 12 - 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baier et al. (DE102010037982, hereinafter Baier).
 	Regarding claim 6, Baier discloses an apparatus comprising a holder body 160, 161 (See Fig. 5) having an end face defining a plane, sample plates 154, 155 arranged at said end face of the holder body and arranged to receive a sample 196, at least three supports 158, 159, 171, 172, 173 disposed around said end face of the holder body and arranged to support the sample plates thereupon, at least one of said supports 171 is an adjustable support arranged to be adjustable in position with respect to said holder body in a direction perpendicular to said plane, wherein at least one retaining element 158, 159 is provided on the holder body that retains the sample plates 154, 155 against said supports (See Pgs. 20 and 21, Para. 0059).                                      
    PNG
    media_image1.png
    669
    639
    media_image1.png
    Greyscale


 	Regarding claim 8, said adjustable support is formed as a tube resting upon a bolt that is provided with an engagement portion for a tool (See Fig. 5). 	Regarding claim 12, three supports are provided, wherein only one of said supports is an adjustable support (See Fig. 5). 	Regarding claim 13, end faces of two of said supports that are not adjustable are situated in substantially the same plane (See Fig. 5). 	Regarding claim 14, the sample plates 154, 155 rest upon ends of said supports 
158, 159 (See Fig. 5) 
 	Regarding claim 17, the sample holder comprises an indentation or surface test machine (See Pgs. 1 -2, Paras. 0001-0006).                                               Allowable Subject Matter
6. 	Claims 9 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.7. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “said holder body is hollow and comprises a reflector facing said sample plate and at least one heating element  .

                                                          Conclusion
10.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	McMahon et al. (9,496,099) disclose an apparatus for microscopic detection of hardness. 	Moriya (6,965,112) discloses a specimen holder, observation system, and method of rotating specimen. 	Dagenais (8,777,201) discloses a clamp comprising a multi-part guide path. 	Torrisi et al. (4,575,869) disclose a sample holder with handling support for x-ray spectroscopic analysis.11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/8/21